DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” and “a storage” in claim 1 and “a display” in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0232131 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The controller 11 is formed with, for example, one or a plurality of computation devices (such as a CPU (Central processing unit)) (¶ 0037).
The display 13 can be formed with, for example, an LCD (Liquid crystal display), an organic EL (Electro-luminescence) display or the like (¶ 0038).
 The storage 23 can be formed with, for example, a volatile memory serving as a main storage device such as a RAM (Random access memory) and a nonvolatile memory serving as an auxiliary storage device such as a semiconductor memory of an SSD (Solid state drive), an HDD (Hard disk drive) or a ROM (Read only memory) (¶ 0045).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (US 2016/0269573).

Regarding claim 1, Sugita teaches an information processing device comprising (MFP 110; ¶¶ 0025-0034, Fig. 1):
a controller that executes a job (CPU 11 executes transmission job; ¶ 0030 and ¶ 0055, Fig. 3); and 
a storage that stores, as setting history information, a setting value related to the execution of the job (storage unit saves setting of job as transmission history; ¶ 0029, Fig. 1, ¶¶ 0051-0052, and ¶¶ 0057-0058, Fig. 3 S106),
wherein the controller executes, after the execution of the job, determination processing on the setting value and reflects a result of determination to store the setting history information (CPU 11 determines whether to register destination; ¶ 0058, Fig. 3 S106).

Regarding claim 2, Sugita teaches the information processing device according to claim 1, wherein the job is a job related to data communication (transmission job; ¶ 0051), and the controller determines whether or not destination information in the data communication serving as the setting value is stored as the setting history information (CPU 11 determines whether to register destination included in the settings of the transmission job in the address book; ¶ 0058, Fig. 3 S106).

Regarding claim 3, Sugita teaches the information processing device according to claim 2, wherein when the controller determines that the destination information in the data communication serving as the setting value is not stored as the setting history information, the controller discards the destination information (CPU 11 does not register destination included in the settings of the transmission job in the address book; ¶ 0058, Fig. 3 S107).

Regarding claim 4, Sugita teaches the information processing device according to claim 2, wherein when the destination information is acquired from outside (operation screen to enter fax number 212; ¶¶ 0043-0046, Figs. 2A and 2B), the controller executes the determination processing (¶¶ 0054-0058, Fig. 3).

Regarding claim 6, Sugita teaches the information processing device according to claim 2, wherein when the destination information is acquired from a main body of the device (MFP 110 executes transmission job; ¶ 0090 and ¶ 0031), the controller executes the determination processing (¶¶ 0054-0058, Fig. 3).

Regarding claim 8, Sugita teaches the information processing device according to claim 2, wherein the controller determines whether or not a result of transmission related to the data communication and serving as the setting value is stored as the setting history information (registration of successful transmission; ¶¶ 0056-0059, Fig. 3).

Regarding claim 14, Sugita teaches the information processing device according to claim 4, wherein the destination information acquired from outside is the destination information that is stored in a portable terminal device (mobile device 120 with operation screen to enter fax number 212; ¶¶ 0043-0046, Figs. 2A and 2B) or the destination information that is input directly (MFP 110 executes transmission job; ¶ 0090 and ¶ 0031).

Regarding claim 16, Sugita teaches the information processing device according to claim 1, further comprising: a display that selects the setting value included in the setting history information and displays history information related to the selected setting value (display screen for selecting whether to register destination; ¶ 0056, Fig. 3 S105).

Claims 5, 7, 9-13, 15, 17, and 18 recite similar limitations as claims 4, 6, 8, 14, and 16. Thus, arguments similar to that presented above for claims 4, 6, 8, 14, and 16 are equally applicable to claims 5, 7, 9-13, 15, 17, and 18.

Claim 19 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 2011/0032572) teaches a data processing apparatus that sets access rights to job history data.
Harada et al. (US 2007/0067680) teaches a device that stores and restricts a display of job history.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672